Petitioner William Murphy, following conviction in the Superior Court on Indictments Nos. 72-994 and 72-996, charging him with conspiracy to bribe a juror and with bribery of a juror respectively, moved to be admitted tp bail pending appeal. In denying the motion the Superior Court justice to whom it was addressed failed to apply the standards of Quattrocchi v. Langlois, 100 R. I. 741, 219 A.2d 570 (1966). Because the Superior Court is in a better position than Supreme Court to conduct a proper bail hearing, the instant petition is *905denied without prejudice and it together with the papers in the case are transmitted to that court with direction that it consider the petition as if originally filed therein, and that it forthwith hold a hearing thereon for the purpose of determining whether the petitioner, under the guidelines enunciated in Quattrocchi v. Langlois, supra, is entitled to be admitted to bail pending hearing on his appeals.
Stephen J. Fortunato, Jr., Robert M. Napolitano, Portland, Maine, Harvey Brower, Swampscott, Mass., for petitioners. Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, for respondent.